DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03082021 has been considered by the examiner.

Status of the Claims
The response and amendment filed 03082021 is acknowledged.
Claims 1-18 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Objection
Claims 5 and 14 are objected to because of the following informalities: theonate should be changed to threonate. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 14 contains the trademark/trade name MAGTEIN. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe magnesium-L-threonate and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, WO 2018200885 A1 in view of Park, Nutritional Neuroscience, 16, 2, 2013 (cited on IDS dated 03/08/2021).
Liu teaches compositions comprising magnesium-L-threonate (Liu, e.g., Example 1 and claims).
Liu teaches compositions further comprising an additional agent (Liu, e.g., claim 11), e.g., vitamin A, vitamin B, vitamin C, vitamin D, vitamin E, vitamin K, niacin, folic acid, biotin, a mineral, and combinations thereof (Liu, e.g., claim 18).
Liu teaches methods comprising administering compositions comprising magnesium-L-threonate to a subject to enhance or improve cognition and memory function (Liu, e.g., 0064). Liu teaches administering compositions comprising magnesium-L-threonate to subject suffering rom mild cognitive impairment, short and/or long-term memory loss (Liu, e.g., 0021, 0039). Liu demonstrates administering compositions comprising magnesium threonate improve cognitive ability in human subjects (Liu, e.g., 0054, Fig. 5A). Liu teaches administering compositions comprising magnesium threonate in an amount effective to improve cognitive function in a subject (Liu, e.g., 0059). Liu cites references reporting known methods for improving memory and cognitive function comprising administering magnesium (Liu, e.g., 0099). Liu teaches methods comprising administering magnesium threonate to subjects for improved conative function as measured by improved MMSE scores (Liu, e.g., 0105, and 0178). Liu claims methods comprising administering compositions comprising magnesium-L-threonate to subject suffering from mild cognitive impairment, short term memory loss, and long-term memory loss (Liu, e.g., claim 24). Liu teaches evaluating subject’s cognitive state to identify subjects who might benefit from treatment for enhanced cognition, cognitive function, and/or cognitive state (Liu, e.g., 0062).
Applicable to claim 10:
Liu teaches a method for enhancing cognition, cognitive function, cognitive state, short term memory, and long-term memory comprising administering a composition comprising magnesium-L-threonate. See Liu, e.g., claim 24, 0054, Fig. 5A, and 0059. 
Liu teaches identifying subjects who might benefit from treatment for enhanced cognition (Liu, e.g., 0062). 
Liu does not expressly teach identifying a subject having a deficiency in memory or cognition. However, Liu does teach identifying subjects who might benefit from enhanced cognition. Also, Liu teaches administering compositions comprising magnesium-L-threonate to subjects suffering from mild cognitive impairment, short term memory loss, and/or long-term memory loss. This strongly implies the subjects had been identified as suffering from mild cognitive impairment, short term memory loss, and/or long-term memory loss which appear to be a subject having a deficiency in at least one of memory and cognition.  The more generally claimed deficiency reads on the specific defects in cognition and memory claimed by Liu. The fact that Liu teaches treating subjects suffering from cognitive impairment, short term memory loss, and/or long-term memory loss means the skilled artisan would have been prompted to identify these subjects for treatment with magnesium-L-threonate containing compositions.
It would have been obvious before the effective filing date of the presently claimed invention to modify a method for enhancing cognition, cognitive function, cognitive state, short term memory, and long-term memory comprising administering a composition comprising magnesium-L-threonate by identifying a subject suffering from cognitive impairment, short term memory loss and/or long-term memory loss with a reasonable expectation of success. The skilled artisan would have been motivated to do so because Liu teaches practicing the method by administering the composition to subjects suffering from cognitive impairment, short term memory loss, or long-term memory loss. The skilled artisan would have been motivated to identify subjects suffering from cognitive impairment, short term memory loss, or long-term memory loss to ensure they were administering the composition to subjects suffering from these defects. The skilled artisan would have had a reasonable expectation of success since Liu demonstrated improvement in cognitive function when subject was administered compositions comprising magnesium-L-threonate. 

Liu teaches compositions further comprising additional agents including phosphatidylserine (Liu, e.g., 0155) which reads on neurotransmitter as claimed. Liu does not exemplify methods comprising administering compositions comprising magnesium-L-threonate and a neurotransmitter.
Park teaches phosphatidylserine was known and used for improving cognitive function and enhancing memory (Park, e.g., Title, Abstract). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition comprising magnesium-L-threonate and methods of use for treating subjects suffering from cognitive impairment and/or memory loss by including phosphatidylserine as suggested by Park with a reasonable expectation of success. This modification may be viewed as a combination of two known active ingredients useful for the same purpose to arrive at a composition having the same utility. The skilled artisan would have had reasonable expectation of success since Liu suggests compositions further comprising phosphatidylserine. 
The combined teachings of Liu and Park suggest compositions comprising magnesium-L-threonate and phosphatidylserine for use in methods for improving cognition and memory in subjects suffering from cognitive impairment and memory loss. The expected benefit is improved cognitive function and enhanced memory based on the combined actions of magnesium-L-threonate and phosphatidylserine. This meets the limitations of claims 1-2 and 10-11 since the skilled artisan would have been required to identify a subject suffering from cognitive impairment or memory loss in order to practice the method suggested by Liu and Park. Phosphatidylserine meets the limitation of neurotransmitter as evident from claim 2. 
Applicable to claims 3-4 and 12-13: Phosphatidylserine meets the limitation phosphatidylserine. The source of phosphatidylserine does not change the structure of phosphatidylserine. 
Applicable to claims 5 and 14: magnesium-L-threonate from Liu appears to be the same as the claimed trade name. 
Applicable to claims 8 and 17: Liu teaches the composition may further comprise magnesium amino acid salts (Liu, e.g., 0075 and 0153). A number of amino containing compounds within the scope of trace amine are also suggested (Liu, e.g., 0155). 
Applicable to claims 9 and 18: Liu teaches compositions further comprising vitamin C, vitamin D, vitamin B6, and vitamin B12 (Liu, e.g., 0157 and claim 18). 
Accordingly, the subject matter of claims 1-6, 8-15, and 17-18 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, WO 2018200885 A1 in view of Park, Nutritional Neuroscience, 16, 2, 2013 (cited on IDS dated 03/08/2021) as applied to claims 1-6, 8-15, and 17-18 and further in view of Richter, Clinical Interventions in Aging, 8, 2013.
This rejection is made in the event phosphatidylserine derived from soy may be shown to be different from other sources of phosphatidylserine, e.g., derived from krill oil as suggested in Park. 
Richter teaches soy derived phosphatidylserine was known and used for improving cognitive function and memory in patients (Richter, e.g., Abstract). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions and methods suggested by Liu and Park by using phosphatidylserine obtained from soy as suggested in Richter with a reasonable expectation of success. This may be viewed as a substitution of one known phosphatidylserine for another where each were separately known in the art for the same purpose. The skilled artisan would have had a reasonable expectation of success because Liu suggests compositions may be modified with phosphatidylserine. 
Accordingly, the subject matter of claims 3 and 12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1, 5-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, WO 2018200885 A1 in view of Liu, US 20060089335 (Liu ‘335).
Liu teaches a method for enhancing cognition, cognitive function, cognitive state, short term memory, and long-term memory comprising administering a composition comprising magnesium-L-threonate. See Liu, e.g., claim 24, 0054, Fig. 5A, and 0059. 
Liu does not expressly teach the magnesium-L-threonate compositions further comprising acetylcholine, dopamine, gamma-aminobutyric acid, glutamate, histamine, norepinephrine or serotonin.
Liu ‘335 teaches similar methods for enhancing cognitive function, mild cognitive impairment, or memory impairment (Liu ‘335, e.g., claim 1 and 45), the method comprising identifying a subject in need of enhancement of cognitive function and administering a composition comprising, e.g., magnesium (Liu ‘335, e.g., claim 2, claim 30-39) and further comprises a GABA receptor activator (Liu ‘335, e.g., claim 40). 4-aminobutanoic acid (GABA) is a clearly named GABA receptor activator (Liu ‘335, e.g., claims 4, 5 and 51). Liu ‘335 suggests magnesium and GABA produce similar positive results, e.g., enhancement of NR2B and GLUR1 proteins which play a major role in synaptic plasticity and cognitive processes (Liu ‘335, e.g., 0119).
The compound 4-aminobutyric acid, i.e., gamma-aminobutyric acid is a neurotransmitter and an amino acid. See specification 0024.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method for enhancing cognition, cognitive function, cognitive state, short term memory, and long-term memory comprising administering a composition comprising magnesium-L-threonate as understood from Liu by incorporating 4-aminobutyric acid corresponding to gamma-aminobutyric acid as claimed as suggested by Liu ‘335 with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Liu ‘335 suggests methods for enhancing cognition are improved by administering a combination of bioavailable magnesium and GABA receptor agonists such as 4-aminobutyric acid. The skilled artisan would have had a reasonable expectation of success since magnesium-L-threonate is a bioavailable form of magnesium like those of Liu ‘335.
Accordingly, the subject matter of claims 1, 5-10, and 14-18 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of US 11298330 in view of Park, Nutritional Neuroscience, 16, 2, 2013 (cited on IDS dated 03/08/2021), Richter, Clinical Interventions in Aging, 8, 2013 and Liu, US 20060089335 (Liu ‘335) and Daniels, US 20150132273. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach compositions comprising magnesium threonate for use in methods of treating subjects suffering from cognitive impairment, short-term memory loss, or long-term memory loss (claims 1 and 13). Since the claims of the reference patent teach treating patients suffering from cognitive impairment, short term memory loss, and/or long term memory loss, the methods claimed by the reference patent implies identifying patients suffering from cognitive impairment and memory loss. That is, one skilled in the art understood the method of the reference patent includes a step of identifying patients suffering from the claimed conditions.
The claims of the reference patent do not expressly teach the composition comprising phosphatidylserine. However, this defect is cured by the teachings of Park enumerated above. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method and composition claimed by the reference patent by incorporating phosphatidylserine in the magnesium threonate composition with a reasonable expectation of success. This modification is a combination of two known active agents separately suggested for improving cognition and memory into a single composition useful for the same purpose. The skilled artisan would have had a reasonable expectation of success since both references teach treatments for the same patient population. 
The claims of the reference patent and Park do not expressly teach soy derived phosphatidylserine. However, this defect is cured by the teachings of Richter enumerated above. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions and methods suggested by the reference patent claims and Park by using phosphatidylserine obtained from soy as suggested in Richter with a reasonable expectation of success. This may be viewed as a substitution of one known phosphatidylserine for another where each were separately known in the art for the same purpose. The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for treating the same patient population.
The claims of the reference patent do not expressly teach the composition further comprising a combination of magnesium threonate and gamma aminobutyric acid. 
However, the teachings of Liu ‘335 enumerated above cure this deficiency. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition and method as claimed in the reference patent by incorporating gamma aminobutyric acid as suggested in Liu ‘335 with a reasonable expectation of success. Liu ‘335 provides an express suggestion which would have prompted the skilled artisan to make this modification and provides a reasonable expectation of success since Liu’335 teaches GABA receptor agonists such as 4-aminobutyric acid produce beneficial effects similar to those of magnesium when administered to the same patient population. 
The claims of the reference patent do not expressly teach the composition comprising at least one of vitamin C, vitamin D3, vitamin B6 and vitamin B12.
Daniels teaches compositions for treating cognitive impairment wherein the composition comprises magnesium in combination with vitamin B12, vitamin C, vitamin B6, vitamin D3, and threonate (Daniels, e.g., claims 1-12). Daniels teaches vitamin C was known and use for protecting against cognitive impairment (Daniels, e.g., 0040). Daniels teaches vitamin B6 is important for biosynthesis of neurotransmitters, e.g., gamma aminobutyric acid, serotonin, norepinephrine (Daniels, e.g., 0012). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition and method of use claimed by the reference patent by incorporating the vitamins suggested by Daniels in combination with magnesium threonate with  a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Daniels teaches the vitamins in combination with magnesium improve the treatment of the same patient population as that claimed by the reference patent. This modification may be viewed as a combination of known agents suggested by the prior art as useful for the same purpose into a single composition useful for the same purpose. The skilled artisan would have had a reasonable expectation of success since Daniels teaches the combination for treating the same patient population. 
Accordingly, the subject matter of claims 1-18 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

 Claim(s) 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-15 of US 9937137 in view of Park, Nutritional Neuroscience, 16, 2, 2013 (cited on IDS dated 03/08/2021), Richter, Clinical Interventions in Aging, 8, 2013 and Liu, US 20060089335 (Liu ‘335) and Daniels, US 20150132273. 
The claims of the reference patent teach a method for treating patients suffering from cognitive impairment and/or memory function decline by administering a composition comprising magnesium threonate (claims 1 and 4). Since the claims of the reference patent teach treating patients suffering from cognitive impairment, memory function decline, the methods claimed by the reference patent implies identifying patients suffering from cognitive impairment and memory function decline. That is, one skilled in the art understood the method of the reference patent includes a step of identifying patients suffering from the claimed conditions.
The claims of the reference patent do not expressly teach the composition comprising phosphatidylserine. However, this defect is cured by the teachings of Park enumerated above. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method and composition claimed by the reference patent by incorporating phosphatidylserine in the magnesium threonate composition with a reasonable expectation of success. This modification is a combination of two known active agents separately suggested for improving cognition and memory into a single composition useful for the same purpose. The skilled artisan would have had a reasonable expectation of success since both references teach treatments for the same patient population. 
The claims of the reference patent and Park do not expressly teach soy derived phosphatidylserine. However, this defect is cured by the teachings of Richter enumerated above. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions and methods suggested by the reference patent claims and Park by using phosphatidylserine obtained from soy as suggested in Richter with a reasonable expectation of success. This may be viewed as a substitution of one known phosphatidylserine for another where each were separately known in the art for the same purpose. The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for treating the same patient population.
The claims of the reference patent do not expressly teach the composition further comprising a combination of magnesium threonate and gamma aminobutyric acid. 
However, the teachings of Liu ‘335 enumerated above cure this deficiency. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition and method as claimed in the reference patent by incorporating gamma aminobutyric acid as suggested in Liu ‘335 with a reasonable expectation of success. Liu ‘335 provides an express suggestion which would have prompted the skilled artisan to make this modification and provides a reasonable expectation of success since Liu’335 teaches GABA receptor agonists such as 4-aminobutyric acid produce beneficial effects similar to those of magnesium when administered to the same patient population. 
The claims of the reference patent do not expressly teach the composition comprising at least one of vitamin C, vitamin D3, vitamin B6 and vitamin B12.
Daniels teaches compositions for treating cognitive impairment wherein the composition comprises magnesium in combination with vitamin B12, vitamin C, vitamin B6, vitamin D3, and threonate (Daniels, e.g., claims 1-12). Daniels teaches vitamin C was known and use for protecting against cognitive impairment (Daniels, e.g., 0040). Daniels teaches vitamin B6 is important for biosynthesis of neurotransmitters, e.g., gamma aminobutyric acid, serotonin, norepinephrine (Daniels, e.g., 0012). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition and method of use claimed by the reference patent by incorporating the vitamins suggested by Daniels in combination with magnesium threonate with  a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Daniels teaches the vitamins in combination with magnesium improve the treatment of the same patient population as that claimed by the reference patent. This modification may be viewed as a combination of known agents suggested by the prior art as useful for the same purpose into a single composition useful for the same purpose. The skilled artisan would have had a reasonable expectation of success since Daniels teaches the combination for treating the same patient population. 
Accordingly, the subject matter of claims 1-18 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615